DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/24/2022.
Claims 18 – 19, 21 – 23 have been canceled. Claims 1 – 17, 20, 24 – 25 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17, 20, 24 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,031,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘976.
In claim 1 of instant application, Applicant claims a system comprising “memory… processor… to perform operation comprising: receiving from a multi service network system … plurality of user events… receiving a personalization request… identifying a plurality of items… computing a score for each item… generating a personalization response… sending the personalization response … via the graphical user interface”.
Similar limitations also found in claim 1 of patent ‘976. Certain limitations found in ‘976 but not found in claim 1 of instant application such as “user events consisting of a transactional event and a behavioral event associated with the online user…the personalization request including an identifier of the user, a query fragment, and an indication of a query type of personalization that is to be performed, the query fragment having been received via a graphical user interface…”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 –4, 6 – 11, 13 - 17, 20, 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al (U.S. 2014/0304130 A1) in view of Chuang et al (U.S. 2014/0280221) [previously presented].
♦As per claims 1, 8, 15,
Winters discloses a personalization system, method to generate personalized results for an online user, the personalization system comprising: memory including instructions stored thereon (Fig. 5, memory 167 of Winter); and one or more processors (Fig. 5, processor 151 of Winter) communicatively coupled to the memory, the one or more processors being configured to, in response to execution of the instructions, cause the personalization system to perform operations comprising:
“receiving, from a multi-service networked system that includes multiple different services, a plurality of user events for multiple different users, wherein the plurality of user events are generated based on the multiple different users interacting with the multiple different services of the multi-service networked system, wherein the multiple different services include at least a transaction service that facilitates transactions for the multiple different users interacting with the multi-service networked system and a navigation service that facilitates user navigation through at least one of a plurality of different hierarchical data structures (paragraph 0316 of Winter, directories) organizing information within the multi-service networked system” See abstract, Fig. 2 of Winters wherein plurality of user profiles are generated. In particular:
The system includes plurality of merchants or different merchant categories that can provide different services (paragraph 0033, 0084 of Winters “group of merchants…user who may interested in …services of the merchants or group of merchants”). Therefore, the Winters system is corresponding to “multi-service networked system” in the claim invention.
“user event” corresponds to each time user shop online and a transaction record is generated [See paragraph 0045 – 0047 of Winters (user profile, transaction profile)].
“navigation service that facilitates user navigation”: See paragraphs 0089, 0123, 0128 of Winters wherein plurality of web applications provided to the user and “the transaction profiles (127) provide intelligence information on the behavior, pattern, preference, propensity, tendency, frequency, trend, and budget of the user”, “the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user”.
“receiving, from the multi-service networked system, a personalization request, the personalization request including an identifier of the online user” See Fig. 12, Request 405, paragraph 0041 of Winters [“a search engine is configured to receive a search term”].
“identifying, based on the identifier of the online user and based on user navigation facilitated during one or more browsing sessions via the navigation service, a plurality of items for display to the online user via a graphical user interface of a device of the online user, each item of the plurality of items representing a possible item that may be presented by the multi-service networked system to the online user via the graphical user interface of the device of the online user” See paragraphs 0089, 0117, 0123, 0128 of Winters wherein the user identifier and navigation services are included in searching “the user data (125) includes an identifier of the user… Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker”.
Winters teaches that the search engine can prioritize the search results using profiles (paragraph 0057 [“the search engine (403) may use the business activity data (409) to prioritize the search result (407). For example, a more active merchant may be ranked higher than a less active merchant”]. Therefore, Winters does inherently teach “a score for each item based at least on both user demographic information (0096, 0098, 0119, 0145, 0157 of Winters) and user events”. In case the Applicant disagrees, the Examiner provides another example.
Chuang, in the same field of endeavor, discloses a method, system for searching information including the teaching of:
Receiving a request/query: See Fig. 3 of Chuang wherein user can enter a search term in 310 area.
Generate results: See Fig. 3 of Chuang wherein results are displayed.
 “computing a score for each item of the plurality of items based at least in part on user events of the online user included in the plurality of user events, thereby generating a plurality of scores, wherein a first score is computed for a first item and wherein a second score is computed for a second item”: See paragraph 0025 – 0026, 0036, 0057 of Chuang [“The ranking engine 112 calculates scores for the documents responsive to the queries… The ranking engine 112 ranks the responsive documents or portions of documents using the scores”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Chuang into the invention of Winters sine both inventions were available and the combination would provide more desirable results to the user and reduce the time searching for information.
“generating a personalization response that includes the first item and the second item, wherein the first item is prioritized over the second item based on a difference between the first score for the first item and the second score for the second item” See paragraph 0057 of Winters and paragraph 0025 – 0026, 0036, 0057 of Chuang.
“sending, to the multi-service networked system, the personalization response for use in personalizing an online experience of the online user via the graphical user interface” See Fig. 12, Search result 407, of Winters.
♦As per claims 2, 9, 16,
“wherein the personalization response includes a set of instructions for providing a personalized website layout for the online user that includes the first item” See paragraph 0075, 0121 of Winters wherein “an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115)”.
♦As per claims 3, 10, 17,
“wherein the first score for the first item is generated based on a first likelihood of a first user action pertaining to the first item, wherein the second score for the second item is generated based on a second likelihood of a second user action pertaining to the second item, wherein the first item is prioritized over the second item at least in part responsive to the first likelihood being greater than the second likelihood” See paragraph 0025 – 0026, 0036, 0051, 0057 of Chuang.
♦As per claims 4, 11, 25,
“generating, based on user events of the online user included in the plurality of user events, a plurality of personalization models for the online user; and selecting, based on a set of personalization objectives for the online user, a personalization model from the plurality of personalization models, wherein the set of personalization objectives includes at least user demographic information” See paragraph 0057 of Winters [“the search engine (403) may use the business activity data (409) to prioritize the search result (407). For example, a more active merchant may be ranked higher than a less active merchant”].
♦As per claims 6, 13, 20,
“wherein the plurality of user events further includes one or more of (1) historical search events, (ii) historical purchase events, and (i1i) historical search autocomplete events” See Fig. 2 of Winters (transaction records).
♦As per claims 7, 14,
“wherein the plurality of user events each occur within a single, current web browsing session, and wherein a length of the current web browsing session satisfies a session threshold” See paragraph 0123, 0128, 0340 of Winters (web browsing).
♦As per claims 24,
“wherein the multiple different services include one or more services of the following types of services: searching services, search autocomplete services, publication services, transactional services, customer assistance services, user interface services, and advertisement services” See Fig. 12,paragraph 0123, 0128, 0340 of Winters (web browsing and searching for results).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winters and Chuang as applied to claims above, and further in view of Want et al. (“The Personal Server: Changing the Way We Think about Ubiquitous Computing’; hereinafter referred to as Want),[ previously presented].
♦As per claims 5,
Winters and Chuang does not clearly disclose “assigning personalization servers to respective online users of the multi-service networked system, wherein respective ones of the personalization servers include a short term memory (STM) and a long term memory (LTM), wherein the STM of a respective personalization server includes a first subset of user events of the plurality of user events occurring since a predetermined time, wherein the LTM of the respective personalization server includes a second subset of user events of the plurality of user events occurring prior to the predetermined time, and wherein the first and second subsets of user events are associated with an online user assigned the respective personalization server”.
However, Want teaches assigning personalization servers to respective online users of the multi-service system. wherein respective ones of the personalization servers include a short term memory (STM) and a long term memory (LTM) [Want, with emerging storage technologies you can carry your data with you and treat your mobile device as a large data cache, while leveraging the computing infrastructure providing the interface of a desktop system (page 196), the mobile platform is comprised of on-board FLASH (LTM) and DRAM (STM) (page 200)].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Want into the invention of Winters/Chuang sine both inventions were available and the combination would provide easy access to additional data storage and more desirable results.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant argues the cited arts do not teach or suggest “identifying, based on the identifier of the online user and based on user navigation facilitated during one or more browsing sessions via the navigation service, a plurality of items for display to the online user via a graphical user interface of a device of the online user” as recited in amended claim 1. The Examiner respectfully disagrees.
As discussed above, in paragraphs 0089, 0117, 0123, 0128 of Winters wherein the user identifier and navigation services are included in searching “the user data (125) includes an identifier of the user… Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker”, and “the browser cookie that identifies the user (101) in online activities, such as web browsing, online searching, and using social networking applications, can be matched to an identifier of the user”. Therefore, the type of user application uses to navigate the web (web search, social network…) and the user ID are included in searching for the results.
Applicant argues the cited arts do not teach or suggest “computing a score for each item of the plurality of items based at least on both user demographic information and user events of the online user included in the plurality of user events” where “a first score is computed for a first item and wherein a second score is computed for a second item” as recited in amended claim 1. The Examiner respectfully disagrees.
Winters teaches that the search engine can prioritize the search results using profiles (paragraph 0057 [“the search engine (403) may use the business activity data (409) to prioritize the search result (407). For example, a more active merchant may be ranked higher than a less active merchant”]. Therefore, Winters does inherently teach “a score for each item based at least on both user demographic information (0096, 0098, 0119, 0145, 0157 of Winters [the transaction handler (103) communicates with transaction terminals (105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc]) and user events”. As a combination of Winters and Chuang, the cited arts do disclose the claim invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161